Martin, J.
The defendants are appellants from a judgment against them in an action of nullity, before the court in which the original judgment had been given. Their reliance, amongst other matters, is on the plea of prescription, more than a .twelvemonth having elapsed between the rendition of that judgment, and the institution of the present suit to obtain the nullity there*93of. The plaintiffs have urged, that the defendants cannot avail themselves of the plea of prescription, because, at the inception of the present suit, one year had not elapsed since the discovery by the plaintiffs of the fraud of the defendants, which enables them to seek the nullity of the original, judgment.
The plaintiffs have entirely failed in establishing any discovery of the alleged fraud, since the date of the original judgment.
The only fraud which is suggested, is the recovery of a much larger sum than that which the plaintiffs in the present suit conceived the defendants in this action, (the plaintiffs in the original s uit,) were entitled to. It is urged, that this recovery could not have been had without a claim therefor to the extent of the judgment obtained ; and that a claim for more than the party is entitled .to, is a fraud against his adversary. According to the reasoning of the counsel of the present plaintiffs, a judgment for a sum larger than that which is due by the defendant, may always be reviewed by the court which has rendered it, in an action of nullity; because a judgment for more than the party is honestly entitled to, is a fraud. Let this be granted, .and if it be admitted that the exhibition of an excessive claim be a fraud, then the knowledge of that claim in the defendant, exists from the moment that he undertakes his defence. . That knowledge is anterior to the judgment; and it cannot be assumed that the discovery was posterior. The prescription must, therefore, run from the rendition of the judgment; and it was in the present ease acquired before the inception of this suit.
It is, therefore, ordered that the judgment be annulled and reversed, and that the plaintiffs’ suit be dismissed, they paying the costs in both courts.